     Case 1:18-cr-00086-NONE-SKO Document 50 Filed 07/08/20 Page 1 of 4

 1    ANTHONY P. CAPOZZI, CSBN: 068525
      LAW OFFICES OF ANTHONY P. CAPOZZI
 2    1233 W. SHAW AVE., SUITE 102
      FRESNO, CALIFORNIA 93711
 3    PHONE: (559) 221-0200
      FAX: (559) 221-7997
 4    EMAIL: Anthony@capozzilawoffices.com
      www.capozzilawoffices.com
 5
 6    ATTORNEY FOR Defendant,
      SAWTANTRA CHOPRA
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10                                                  ******

11    UNITED STATES OF AMERICA,                             Case No.: 1:18-CR-00086-NONE-SKO
12                   Plaintiff,
13           v.                                             STIPULATION AND ORDER
                                                            REGARDING COMPETENCY STATUS
14
15    SAWTANTRA CHOPRA,
16                   Defendant.
17
18           Pursuant to 18 U.S.C. § 4241(d) the United States of America, by and through its
19    representatives, Michael Tierney and Vincenza Rabenn, and the Defendant, Sawtantra Chopra,
20    by and through his attorneys of record, Michael Chaney and Anthony P. Capozzi, have stipulated
21    that by a preponderance of the evidence Dr. Chopra is presently suffering from a mental disease
22    or defect rendering him mentally incompetent to the extent that he is unable to understand the
23    nature and consequences of the proceedings against him or to assist properly in his defense.
24           This court issued General Order 618, supplementing prior orders issued on March 12, 17,
25    18, 30 and April 17, 2020, addressing COVID-19 and attendant public health advisories. This
26    court declared a judicial emergency on April 9, 2020, pursuant to 18 U.S.C. § 3174, and the Ninth
27    Circuit Judicial Council’s Order of April 16, 2020, continuing this court’s judicial emergency for
28    an additional one-year period and suspending the time limits of 18 U.S.C. § 3161(c) until May
      2, 2021.

                                                           1
                                  STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                          CASE NO.: 1:18-CR-00086-NONE-SKO
     Case 1:18-cr-00086-NONE-SKO Document 50 Filed 07/08/20 Page 2 of 4

 1           The attorneys for Mr. Chopra are continuing their efforts to find a suitable facility, other
 2    than the Bureau of Prisons, for a determination of whether there is a substantial probability that
 3    he will attain the capacity to permit this action to continue in the foreseeable future.
 4           Based upon the Defendant’s age 73, his medical conditions, which include disabling
 5    arthritis, a heart attack in August 2010 which required emergency cardiac catheterization
 6    resulting in three stents inserted in the major heart blood vessels; presently suffering from
 7    uncontrolled diabetic mellitus and uncontrolled hypertension.
 8           Based upon these factors, the parties stipulate that the court should enter an Order:
 9           1) Vacating the Defendant’s status conference date of July 24, 2020 and commitment
10               date of August 3, 2020 are vacated and ORDERS pursuant to 18 U.S.C. § 4241(d)(1),
11               Defendant be committed to the custody of the Attorney General on January 5, 2021
12               for hospitalization in a federal medical center or other suitable facility for a reasonable
13               period not to exceed four months as necessary for treatment and a determination of
14               whether there is a substantial probability that he will attain the capacity to permit this
15               action to continue in the foreseeable future. Absent further order of the Court, the
16               defendant will be committed to the Bureau of Prisons on that date, but will remain on
17               pre-trial release until designation of a specific medical facility.
18           2) Further ORDERING that the Speedy Trial Act is tolled for the period during which
19               Defendant’s competency is being evaluated and efforts are being made to restore him
20               to competency as set forth under 18 U.S.C. § 3161(h)(1)(A) and (h)(4).
21           3) A further status conference shall be set for December 11, 2020, at 8:30 a.m.
22
23                                                              Respectfully Submitted,

24     DATED:       July 6, 2020                          By: /s/Anthony P. Capozzi
                                                              ANTHONY P. CAPOZZI
25                                                            Attorney for Defendant SAWTANTRA
26                                                            CHOPRA

27     DATED:       July 6, 2020                          By: /s/Michael D. Chaney
28                                                            MICHAEL D. CHANEY
                                                              Attorney for Defendant SAWTANTRA
                                                              CHOPRA

                                                          2
                                 STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                         CASE NO.: 1:18-CR-00086-NONE-SKO
     Case 1:18-cr-00086-NONE-SKO Document 50 Filed 07/08/20 Page 3 of 4

 1
 2
 3     DATED:      July 6, 2020                          By: /s/Michael G. Tierney
 4                                                           MICHAEL G. TIERNEY
                                                             Assistant United States Attorney
 5
 6     DATED:      July 6, 2020                          By: /s/Vincenza Rabenn
 7                                                           VINCENZA RABENN
                                                             Assistant United States Attorney
 8
 9                                       FINDINGS AND ORDER
10     Pursuant to the parties’ stipulation, the Court therefore:

11           1) FINDS by a preponderance of the evidence, that the defendant is presently suffering

12               from a mental disease or defect rendering him mentally incompetent to the extent that

13               he is unable to assist properly in his defense;

14           2) ORDERS, pursuant to 18 U.S.C. § 4241(d)(1), that:

15                   a. The Commitment of August 3, 2020 is vacated;

16                   b. Defendant is committed to the custody of the Attorney General on January 5,

17                       2021 for hospitalization in a federal medical center or other suitable facility

18                       for a reasonable period not to exceed four months as necessary for treatment

19                       and a determination of whether there is a substantial probability that he will

20                       attain the capacity to permit this action to continue in the foreseeable future.

21                       Absent further order of the Court, the defendant will be committed to the

22                       Bureau of Prisons on that date, but will remain on pre-trial release until

23                       designation of a specific medical facility;

24                   c. The Speedy Trial Act is tolled for the period during which Defendant’s

25                       competency is being evaluated and efforts are being made to restore him to

26                       competency as set forth under 18 U.S.C. § 3161(h)(1)(A) and (h)(4).

27
28
             3) SETS a further status conference on December 11, 2020, at 8:30 a.m.


                                                         3
                                STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                        CASE NO.: 1:18-CR-00086-NONE-SKO
     Case 1:18-cr-00086-NONE-SKO Document 50 Filed 07/08/20 Page 4 of 4

 1
 2    IT IS SO ORDERED.
 3
         Dated:   July 7, 2020
 4                                                   UNITED STATES DISTRICT JUDGE

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    4
                           STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                   CASE NO.: 1:18-CR-00086-NONE-SKO
